DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 1/3/2022 have been fully considered but they are insufficient to overcome the rejections over the prior art.
Applicant argues that the cited references do not disclose or suggest a molded pulp article as claimed.
The Examiner disagrees.  The claims are to a molded pulp product comprising, as structural features, short fibers and long fibers, the long fibers having a length that is greater than a length of the short fibers, wherein the short fibers make up 75% or greater of the entire amount of fibers in the molded pulp product, all of the long fibers in the molded pulp product being virgin pulp long fibers.  Obtaining the short fibers from the claimed source, obtaining the long fibers from the claimed source, and forming the 
It has been long established by the court that the process of obtaining the product is immaterial or irrelevant to the patentability of a product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al as modified by Ednell (newly applied reference) and Andersen et al, as discussed in the rejections herein, appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Applicant argues that “Andersen merely suggests that more recycled paper fibers are needed to achieve the same level of strength as that obtained by using virgin fibers” 
The Examiner disagrees.  Obtaining strength in pulp molded products by incorporating long fibers is known by those of ordinary skill in the art.  Also, obtaining additional strength and mechanical properties in molded products by using virgin fibers vs. recycled fibers is known by those of ordinary skill in the art (see Ednell (US 2777367), col 2, lines 3-28; Anderson et al, US 6494704, Abs and col 14, lines 36-49).
Ednell (US 2777367) discloses molded pulp products comprising a main constituent of short cellulosic fibers and an amount of long cellulosic fibers added for strength.  The proportions between the long and short fiber pulp can be varied substantially and will depend on the desired strength of the product, with a higher proportion of long fibers for higher strength products (col 2, lines 3-26).
Anderson et al (US 6494704) teaches that recycled and virgin cellulosic fibers can be used in pulp molded products, but further teaches that more of the recycled fibers are usually necessitated to obtain a desired level of strength compared to virgin fibers (col 14, lines 36-49).
One of ordinary skill in the art would have known what is disclosed by Ednell and Andersen et al, and would have realized that using virgin long fibers provides further improved strength than recycled fibers or cotton linters.  It would, therefore have been obvious to one of ordinary skill in the art to use all virgin pulp long fibers in the pulp molded article of Kumamoto et al in view of Ednell and Andersen et al to maximize strength of the molded product and/or reduce the amount of fibers required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites that the virgin pulp long fibers can comprise fibers selected from renewable polymeric fibers, water-based polyvinyl alcohol (PVA) fibers, synthetic fiber, semisynthetic fibers, etc.  
The definitions herein are taken from Smook, Handbook of Pulp & Paper Terminology, Angus Wilde Publications Inc., 1990.
The term “pulp” as known in the art refers to “Fibrous material produced either chemi­cally or mechanically (or by some combination of chemical and mechanical means) from wood or other cellulosic raw material.” (Smook, p 90)

The instant Specification only recites “virgin pulp” twice, as follows:
“The fiber sources used to make molded products include wood pulp from virgin or recycled sources” [0029]
“The long fiber was virgin northern bleached softwood kraft wood pulp.” [0049]
One of ordinary skill in the art would not have found the term “virgin pulp long fibers” to include non-cellulosic fibers such as renewable polymeric fibers, water-based polyvinyl alcohol (PVA) fibers, synthetic fiber, semisynthetic fibers, etc.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al (US 6521085) in view of Andersen et al (US 6494704) and Ednell (US 2777367).
Claims 1-4 and 6-14 are product-by-process claims.  Kumamoto et al discloses a molded pulp article (Abs; col 2, lines 25-27, Fig. 4; col 3, lines 35-51), preferably comprising short pulp fibers and long pulp fibers (col 10, lines 1-7).  The short fibers in the product inherently have a fiber consistency between 0 and 100%.  
Kumamoto et al discloses that an average fiber length of the pulp fibers in a certain range is needed to prevent cracks on the surface of the molded article, poor mechanical properties such as impact strength and unevenness of thickness (col 9, lines 48-60).  Kumamoto et al further discloses that, based on the total amount of fibers, it is preferred to blend 5 to 50% of  fibers having a length of greater than 1.4 mm and not longer than 3.0 mm (long fibers), 
Kumamoto et al does not disclose that all of the long fibers in the molded pulp product are virgin pulp fibers.  Kumamoto et al does disclose a pulp molded article made from a pulp slurry containing pulp fibers selected from the group consisting of wood pulp fibers which are softwood pulp fibers or hardwood pulp fibers and non-wood pulp fibers (Claim 1).
Ednell (US 2777367) discloses molded pulp products comprising a main constituent of short cellulosic fibers and an amount of long cellulosic fibers added for strength.  The proportions between the long and short fiber pulp can be varied substantially and will depend on the desired strength of the product, with a higher proportion of long fibers for higher strength products (col 2, lines 3-26).
Anderson et al (US 6494704) teaches that recycled and virgin cellulosic fibers can be used in pulp molded products, but further teaches that more of the recycled fibers are usually necessitated to obtain a desired level of strength compared to virgin fibers (col 14, lines 36-49).
One of ordinary skill in the art would have known what is disclosed by Ednell and Andersen et al, and would have realized that using virgin long fibers provides further 
Regarding the claimed process steps, it has been long established by the court that the process of obtaining the product is immaterial or irrelevant to the patentability of a product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al as modified by Andersen et al appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). In the event any differences can be shown for the product of the product-by-process claims 1-3, 6-12 and 14 as opposed to the product taught by Kumamoto et al as modified by Andersen et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.

Claim 5: Kumamoto et al discloses that antifungal agents, antimicrobial agents (microbe control agents) are added to a pulp suspension from which the pulp molded article is made (col 20, lines 5-10).
Claim 14: Kumamoto et al discloses softwood fibers, which are known in the art as a source of long fibers (col 3, lines 41-44; Claim 1).
Claim 16: A pulp molded bottle and jar are exemplified (col 2, lines 14-20 and 25-27, Figs. 1( e) and 4).  A bottle or jar is considered to be a take-home box or packaging.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Kumamoto et al in view of Andersen et al and further in view of Hayns (WO 90/11978 A1).
Kumamoto et al does not disclose that the long fibers are repulped paper mill waste fibers.  However, Hayns teaches that paper mill waste comprises a significant percentage of cellulosic fibers. (p 1, lines 7-12).  Haynes incorporates the paper mill waste fibers into a pulp molded product (Abs; p 10, lines 12-21, Example 1; p 11, lines 
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al, as used in the rejection of Claim 1 above, as evidenced by Kim et al (US 2007/0227680)
Claims 16 and 17: Kumamoto et al does not disclose that the molded pulp product is an egg carton.  However, pulp molding is known in the art for producing egg cases (or cartons) (see Kim et al [0008], [0019], Fig. 1 for evidence).  Therefore, it would have been obvious to one of ordinary skill in the art to form a molded pulp product that is an egg carton as a typical pulp molded product in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748